Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 15, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158751(117)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  COUNCIL OF ORGANIZATIONS AND                                                                         Elizabeth T. Clement
  OTHERS FOR EDUCATION ABOUT                                                                           Megan K. Cavanagh,
  PAROCHIAID, AMERICAN CIVIL                                                                                            Justices
  LIBERTIES UNION OF MICHIGAN,
  MICHIGAN PARENTS FOR SCHOOLS,
  482FORWARD, MICHIGAN ASSOCIATION
  OF SCHOOL BOARDS, MICHIGAN
  ASSOCIATION OF SCHOOL
  ADMINISTRATORS, MICHIGAN
  ASSOCIATION OF INTERMEDIATE SCHOOL
  ADMINISTRATORS, MICHIGAN SCHOOL
  BUSINESS OFFICIALS, MICHIGAN
  ASSOCIATION OF SECONDARY SCHOOL
  PRINCIPALS, MIDDLE CITIES EDUCATION
  ASSOCIATION, MICHIGAN ELEMENTARY
  AND MIDDLE SCHOOL PRINCIPALS
  ASSOCIATION, KALAMAZOO PUBLIC
  SCHOOLS and KALAMAZOO PUBLIC
  SCHOOLS BOARD OF EDUCATION,
            Plaintiffs-Appellants,
                                                                    SC: 158751
  v                                                                 COA: 343801
                                                                    Ct of Claims: 17-000068-MB
  STATE OF MICHIGAN, GOVERNOR,
  DEPARTMENT OF EDUCATION, and
  SUPERINTENDENT OF PUBLIC
  INSTRUCTION,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the third motion of defendants-appellees to extend the
  time for filing their brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before December 6, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 15, 2019

                                                                               Clerk